      Case 2:17-cv-05320-CCC-JAD Document 65-10 Filed 11/02/20 Page 1 of 2 PageID: 581


         From:                    Robert Tandy
         To:                      Vic Baginski
         Subject:                 RE: 4th rice notice
         Date:                    Monday, May 22, 2017 2:53:51 PM
         Attachments:             image001.png




        Robert A. Tandy, Esq.
        Law Office of Robert A. Tandy, LLC.
        50 Tice Boulevard, Suite 363
        Woodcliff Lake, New Jersey 07677
        (201) 474-7103
        (201) 474-7101 (facsimile)
        rtandy@tandylaw com




        This message and any attachments contain information from the Law Office of Robert A Tandy, LLC and may contain information that is
        CONFIDENTIAL and/or legally protected under attorney work product, attorney-client communication, joint defense or another recognized privilege
        This information is intended only for use of those individuals and/or entities who were correctly named on the TO, CC and/or BCC lines above If you
        are not one of the above-named recipients, or an unintended recipient, you are notified that your receipt of this message was inadvertent and you are not
        to read, copy, disseminate or otherwise use this message and attachments You are further notified that any disclosure, copying, distribution or taking of
        any action in reliance on this message or attachments, without the express consent of the Law Office of Robert A Tandy, LLC is strictly forbidden
        The unauthorized use, dissemination, distribution or reproduction of this message, including attachments, is prohibited and may be unlawful If you
        have received this message in error, please immediately delete the message, attachments and any hard drive copies, and notify sender so that the error
        may be corrected




        From: Vic Baginski [mailto:v.baginski@verizon.net]
        Sent: Monday, May 22, 2017 1:19 PM
        To: Robert Tandy
        Subject: RE: 4th rice notice




        From: Robert Tandy [mailto:rtandy@tandylaw.com]
        Sent: Monday, May 22, 2017 12:10 PM
        To: Vic Baginski <v.baginski@verizon.net>
        Subject: RE: 4th rice notice




        Robert A. Tandy, Esq.
        Law Office of Robert A. Tandy, LLC.
        50 Tice Boulevard, Suite 363
        Woodcliff Lake, New Jersey 07677


_^dfkphf bj^fip MNOQ
      Case 2:17-cv-05320-CCC-JAD Document 65-10 Filed 11/02/20 Page 2 of 2 PageID: 582


        (201) 474-7103
        (201) 474-7101 (facsimile)
        rtandy@tandylaw.com




        This message and any attachments contain information from the Law Office of Robert A Tandy, LLC and may contain information that is
        CONFIDENTIAL and/or legally protected under attorney work product, attorney-client communication, joint defense or another recognized privilege
        This information is intended only for use of those individuals and/or entities who were correctly named on the TO, CC and/or BCC lines above If you
        are not one of the above-named recipients, or an unintended recipient, you are notified that your receipt of this message was inadvertent and you are not
        to read, copy, disseminate or otherwise use this message and attachments You are further notified that any disclosure, copying, distribution or taking of
        any action in reliance on this message or attachments, without the express consent of the Law Office of Robert A Tandy, LLC is strictly forbidden
        The unauthorized use, dissemination, distribution or reproduction of this message, including attachments, is prohibited and may be unlawful If you
        have received this message in error, please immediately delete the message, attachments and any hard drive copies, and notify sender so that the error
        may be corrected




        From: Vic Baginski [mailto:v.baginski@verizon.net]
        Sent: Monday, May 22, 2017 10:25 AM
        To: Robert Tandy
        Subject: 4th rice notice




_^dfkphf bj^fip MNOR
